DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-31, and 36-40 are rejected, claims 21, 25-32, 36, and 39-40 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 9829710 B1 (“Newell”) in view of US 2013/0208482 A1 (“Fleck”), US 2012/0006992 A1 (“Yanada”), and US 2008/0296697 A1 (“Hsu”).
Regarding claim 21, Newell teaches a device comprising:
a projector assembly (Figs. 2-4) comprising:

a second monochromatic emitter array having a plurality of emitters of a second color disposed in a two-dimensional configuration (8:15-41; Figs. 2, 3); and
an interposer (Fig. 4 at 408, Fig. 6 at 606) comprising:
a first side positioned adjacent to the lower side of the first monochromatic emitter array and to lower side of the second monochromatic emitter array (Fig. 4 at 408, Fig. 6 at 606: top side); and
a second side (Fig. 4 at 408, Fig. 6 at 606: bottom side), opposite the first side, positioned adjacent to a circuit (Fig. 4 at 404), the interposer providing an interface between the first monochromatic emitter array and the second monochromatic emitter array and the circuit (Fig. 4 at 408, Fig. 6 at 606), the circuit comprising a third number of bonds (Fig. 4 at 432).
Newell does not expressly teach a waveguide; and at least one projector assembly that projects image light into the waveguide. However, Fleck teaches a waveguide ([16], [40]; Fig. 5); and at least one projector assembly that projects image light into the waveguide ([24]-[27], [41]; Figs. 1, 5). The suggestion to combine the teachings of Newell and Fleck is present as both teach head mounted displays, and Fleck teaches using multiple monochromatic emitter arrays to project light into a waveguide ([24]-[27], [41]; Figs. 1, 5). Fleck also indicates that different types of light sources may be used ([24]-[27], [41]). The motivation is to improve production and testing of components (Newell 3:34-39). So one of ordinary skill in the art would recognize that one could use the light source structure taught by Newell in the head 
Newell does not expressly teach a first number of bonds on a lower side of the first monochromatic emitter array, a second number of bonds on a lower side of the second monochromatic emitter array, and that the circuit comprises a third number of bonds that are less than a sum of the first number of bonds and the second number of bonds. However, Hsu teaches that bonds may be used between an interposer and a substrate above the interposer (Figs. 1-2). The suggestion to apply the teaching of Hsu to teaching of Newell is present as both teach interposers underneath a substrate, wherein the interposers are providing electrical connection paths between two substrates. The motivation is to connect the elements in the top substrate to the conductive paths in the interposer. Meanwhile, regarding the number of bonds used, Yanada teaches that multiple solder balls may be used to connect electrodes ([61]). The suggestion to modify the combination of Newell and Hsu by the teaching of Yanada is present as all teach some type of solder connections. The motivation is to increase the strength of the bond. The rationale for applying the teaching of Yanada to the connections between the pixel arrays and the interposer vias is twofold. First, Hsu provides a suggestion to do this as Hsu teaches that the number of solder connections above the interposer may be greater than the number of solder connections below the interposer (Figs. 1-2). Second, there is a question of where to apply the Yanada technique in the combination of Newell and Hsu. One of the possibilities is to only apply the technique to the top of the interposer. It would have been obvious for one of ordinary skill in the art to try this possibility as opposed to both sides or some other a first number of bonds on a lower side of the first monochromatic emitter array, a second number of bonds on a lower side of the second monochromatic emitter array, and that the circuit comprises a third number of bonds that are less than a sum of the first number of bonds and the second number of bonds.
Regarding claim 22, Newell further teaches wherein the interposer comprises an intermediate silicon layer used for interconnection routing between at least one of the first and second monochromatic emitter arrays and the circuit (4:46-55, 8:48-51, 9:1-37; Figs. 2-4, 6).
Regarding claim 23, Newell further teaches wherein the circuit is configured to drive each of the first monochromatic emitter array and the second monochromatic emitter array via the interposer (9:1-37; Figs. 2-4, 6).
Regarding claim 25, Newell further teaches wherein:
the circuit is configured to drive the first monochromatic emitter array to emit images of the first color (8:15-41; Figs. 2, 3);
the circuit is configured to drive the second monochromatic emitter array to emit images of the second color (8:15-41; Figs. 2, 3);
the images of the first color and the images of the second color are emitted along a common axis (8:15-41; Figs. 2-4, 6); and
the first color is different from the second color (8:15-41; Figs. 2-4).
Fleck also further teaches wherein:

the circuit is configured to drive the second monochromatic emitter array to emit images of the second color ([24]-[27]; Figs. 1, 5);
the images of the first color and the images of the second color are emitted along a common axis ([24]-[27]; Figs. 1, 5); and
the first color is different from the second color ([24]-[27]; Figs. 1, 5).
Regarding claim 26, Newell further teaches wherein:
the at least one projector assembly further comprises a third monochromatic emitter array having a plurality of emitters of a third color disposed in a two-dimensional configuration (8:15-41; Figs. 2, 3); and
the first side of interposer is positioned adjacent to the lower side of the third monochromatic emitter array (Fig. 4 at 408, Fig. 6 at 606: top side), and the interposer provides an interface between the third monochromatic emitter array and the circuit (Fig. 4 at 408, Fig. 6 at 606).
Newell does not expressly teach a fourth number of bonds on a lower side of the third monochromatic emitter array. However, Hsu teaches that bonds may be used between an interposer and a substrate above the interposer (Figs. 1-2). The suggestion to apply the teaching of Hsu to teaching of Newell is present as both teach interposers underneath a substrate, wherein the interposers are providing electrical connection paths between two substrates. The motivation is to connect the elements in the top substrate to the conductive paths in the interposer. Thus, before the effective filing date of the current application, the combination of Newell, Fleck, Hsu, and Yanada would a fourth number of bonds on a lower side of the third monochromatic emitter array.
Regarding claim 27, Newell further teaches wherein
the circuit is configured to drive the first monochromatic emitter array, the second monochromatic emitter array, and the third monochromatic emitter array to emit images of the first color, the second color, and the third color, respectively, along a common axis (8:15-41; Figs. 2-4, 6); and
the first color, the second color, and the third color are different from one another (8:15-41; Figs. 2-4).
Fleck also further teaches wherein:
the circuit is configured to drive the first monochromatic emitter array, the second monochromatic emitter array, and the third monochromatic emitter array to emit images of the first color, the second color, and the third color, respectively, along a common axis ([24]-[27]; Figs. 1, 5); and
the first color, the second color, and the third color are different from one another ([24]-[27]; Figs. 1, 5).
Regarding claim 28, Fleck further teaches wherein the waveguide combines the images of the first color, the second color, and third color to produce polychromatic images (Fig. 5).
Regarding claim 29, Fleck further teaches wherein:
a near-eye display comprises the waveguide (Fig. 5); and
the waveguide is configured to display the polychromatic images to a user wearing the near-eye display (Fig. 5).
Regarding claim 30, Newell does not expressly teach that the circuit comprises an application specific integrated circuit (ASIC). However, Newell does teach that the circuit may be a control logic layer that may be an integrated circuit (2:32-62, 8:42-47). Meanwhile, Fleck teaches using an ASIC for control ([37]). ASICs are a frequently employed element in electronics, and the suggestion to use an ASIC in the structure taught by Newell is present as Newell already teaching using an integrated circuit. The motivation is to implement the driving control. Thus, before the effective filing date of the current application, the combination of Newell and Fleck would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the circuit comprises an application specific integrated circuit.
Regarding claim 31, Newell further teaches wherein
the first side of the interposer is bonded to the first monochromatic emitter array (8:42-60; Fig. 4 at 408, 422, Fig. 6 at 606: top side);
the first side of the interposer is bonded to the second monochromatic emitter array (8:42-60; Fig. 4 at 408, 422, Fig. 6 at 606: top side); and
the second side of the interposer is bonded to the circuit by wat of the third number of bonds (8:42-47, 9:19-37; Fig. 4 at 408, 418, 432, Fig. 6 at 606: bottom side).
Newell does not expressly teach that the first side of the interposer is bonded to the first monochromatic emitter array by way of the first number of bonds and that the first side of the interposer is bonded to the second monochromatic emitter array by way of the second number of bonds. However, Hsu teaches that bonds may be used between an interposer and a substrate above the interposer (Figs. 1-2). The suggestion to apply the teaching of Hsu to teaching of Newell is present as both teach interposers  by way of the first number of bonds and the first side of the interposer is bonded to the second monochromatic emitter array by way of the second number of bonds.
Regarding claim 36, Newell teaches a near-eye display system (Abstract; Fig. 1) comprising:
a frame configured to secure to a head of a user (Fig. 1);
a projector assembly (Figs. 2-4) comprising:
a first monochromatic emitter array comprising a plurality of emitters of a first color disposed in a two-dimensional configuration (8:15-41; Figs. 2, 3);
a second monochromatic emitter array having a plurality of emitters of a second color disposed in a two-dimensional configuration (8:15-41; Figs. 2, 3); and
an interposer (Fig. 4 at 408, Fig. 6 at 606) comprising:
a first side positioned adjacent to the loser side of the first monochromatic emitter array and to the lower side of the second monochromatic emitter array (Fig. 4 at 408, Fig. 6 at 606: top side); and
a second side (Fig. 4 at 408, Fig. 6 at 606: bottom side), opposite the first side, positioned adjacent to a circuit (Fig. 4 at 404), the interposer providing an interface between the first monochromatic emitter array and the second monochromatic emitter 
Newell does not expressly teach a waveguide coupled to the frame; and at least one projector assembly that projects image light into the waveguide. However, Fleck teaches a waveguide coupled to the frame ([16], [40]; Fig. 5); and at least one projector assembly that projects image light into the waveguide ([24]-[27], [41]; Figs. 1, 5). The suggestion to combine the teachings of Newell and Fleck is present as both teach head mounted displays with frames configured to secure to a head of a user, and Fleck teaches using multiple monochromatic emitter arrays to project light into a waveguide ([24]-[27], [41]; Figs. 1, 5). The motivation is to improve production and testing of components (Newell 3:34-39). So one of ordinary skill in the art would recognize that one could use the light source structure taught by Newell in the head mounted device taught by Fleck, for example in place of the light source 516 in Fig. 5 of Fleck.
Newell does not expressly teach a first number of bonds on a lower side of the first monochromatic emitter array, a second number of bonds on a lower side of the second monochromatic emitter array, and that the circuit comprises a third number of bonds that are less than a sum of the first number of bonds and the second number of bonds. However, Hsu teaches that bonds may be used between an interposer and a substrate above the interposer (Figs. 1-2). The suggestion to apply the teaching of Hsu to teaching of Newell is present as both teach interposers underneath a substrate, wherein the interposers are providing electrical connection paths between two substrates. The motivation is to connect the elements in the top substrate to the a first number of bonds on a lower side of the first monochromatic emitter array, a second number of bonds on a lower side of the second monochromatic emitter array, and that the circuit comprises a third number of bonds that are less than a sum of the first number of bonds and the second number of bonds.
Regarding claim 37, Newell further teaches wherein the interposer comprises an intermediate silicon layer used for interconnection routing between at least one of the first and second monochromatic emitter arrays and the circuit (4:46-55, 8:48-51, 9:1-37; Figs. 2-4, 6).
Regarding claim 38, Newell further teaches wherein the circuit is configured to drive each of the first monochromatic emitter array and the second monochromatic emitter array via the interposer (9:1-37; Figs. 2-4, 6).
Regarding claim 39, Newell further teaches wherein:
the at least one projector assembly further comprises a third monochromatic emitter array comprising a plurality of emitters of a third color disposed in a two-dimensional configuration (8:15-41; Figs. 2, 3); and
the first side of the interposer is positioned adjacent to the lower side of the third monochromatic emitter array (Fig. 4 at 408, Fig. 6 at 606: top side); and
the interposer provides an interface between the third monochromatic emitter array and the circuit (Fig. 4 at 408, Fig. 6 at 606).
Newell does not expressly teach a fourth number of bonds on a lower side of the third monochromatic emitter array. However, Hsu teaches that bonds may be used between an interposer and a substrate above the interposer (Figs. 1-2). The suggestion to apply the teaching of Hsu to teaching of Newell is present as both teach interposers underneath a substrate, wherein the interposers are providing electrical connection paths between two substrates. The motivation is to connect the elements in the top substrate to the conductive paths in the interposer. Thus, before the effective filing date of the current application, the combination of Newell, Fleck, Hsu, and Yanada would have rendered obvious, to one of ordinary skill in the art, the limitation of a fourth number of bonds on a lower side of the third monochromatic emitter array.
Regarding claim 40, Fleck further teaches wherein:

the first color, the second color, and the third color are different from one another ([24]-[27]; Figs. 1, 5); and
wherein the waveguide combines the images of the first color, the second color, and third color to produce polychromatic images for displaying to the user when the user is wearing the near-eye display system (Fig. 5).
Note that Newell also further teaches wherein
the circuit is configured to drive the first monochromatic emitter array, the second monochromatic emitter array, and the third monochromatic emitter array to emit images of the first color, the second color, and the third color, respectively, along a common axis (8:15-41; Figs. 2-4, 6); and
the first color, the second color, and the third color are different from one another (8:15-41; Figs. 2-4).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 9829710 B1 (“Newell”) in view of US 2013/0208482 A1 (“Fleck”), US 2012/0006992 A1 (“Yanada”), and US 2008/0296697 A1 (“Hsu”) as applied to claim 23, above, and further in view of US 2015/0146301 A1 (“Wong”).
Regarding claim 24, Newell further teaches wherein the circuit is configured to drive each of the first monochromatic emitter array and the second monochromatic emitter array by addressing common cathodes and anodes (8:48-60; 10:19-38). Newell in sequence by sequentially addressing common cathodes and anodes. However, Wong teaches driving red, green, and blue light in sequence by sequentially providing each color of light ([31]). The suggestion to apply the teaching of Wong to the combination of Newell and Fleck is present as all teach using monochromatic light sources (including red, green, and blue) in a head mounted display. The motivation is to reduce complexity of implementation of a color display. Note that field sequential display is a well-known technique in the display art. Thus, before the effective filing date of the current application, the combination of Newell, Fleck, Yanada, Hsu, and Wong would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the circuit is configured to drive each of the first monochromatic emitter array and the second monochromatic emitter array in sequence by sequentially addressing common cathodes and anodes.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 9829710 B1 (“Newell”) in view of US 2012/0006992 A1 (“Yanada”), and US 2008/0296697 A1 (“Hsu”).
Regarding claim 32, Newell teaches a method comprising:
positioning an interposer (Fig. 4 at 408, Fig. 6 at 606) between one or more monochromatic emitter arrays (8:15-41; Figs. 2, 3) and a circuit (Fig. 4 at 408, Fig. 6 at 606), by:
positioning a first side of the interposer adjacent to
top side); and
a lower side of a second monochromatic emitter array having a plurality of emitters of a second color disposed in a two-dimensional configuration (Fig. 4 at 408, Fig. 6 at 606: top side);
positioning a second side (Fig. 4 at 408, Fig. 6 at 606: bottom side), opposite the first side, of the interposer adjacent to a circuit (Fig. 4 at 404), the interposer providing an interface between the first monochromatic emitter array and the second monochromatic emitter array and the circuit (Fig. 4 at 408, Fig. 6 at 606), the circuit comprising a third number of bonds (Fig. 4 at 432).
Newell does not expressly teach the lower side of a first monochromatic emitter array having a first number of bonds, the lower side of the second monochromatic emitter array having a second number of bonds, and the circuit comprising a third number of bonds that are less than a sum of the first number of bonds and the second number of bonds. However, Hsu teaches that bonds may be used between an interposer and a substrate above the interposer (Figs. 1-2). The suggestion to apply the teaching of Hsu to teaching of Newell is present as both teach interposers underneath a substrate, wherein the interposers are providing electrical connection paths between two substrates. The motivation is to connect the elements in the top substrate to the conductive paths in the interposer. Meanwhile, regarding the number of bonds used, Yanada teaches that multiple solder balls may be used to connect electrodes ([61]). The suggestion to modify the combination of Newell and Hsu by the teaching of Yanada is a first number of bonds, the lower side of the second monochromatic emitter array having a second number of bonds, and the circuit comprising a third number of bonds that are less than a sum of the first number of bonds and the second number of bonds.
Regarding claim 33, Newell further teaches wherein the interposer comprises an intermediate silicon layer used for interconnection routing between at least one of the first and the second monochromatic emitter arrays and the circuit (4:46-55, 8:48-51, 9:1-37; Figs. 2-4, 6).
Regarding claim 34, Newell further teaches configuring the circuit to drive each of the first monochromatic emitter array and the second monochromatic emitter array via the interposer (9:1-37; Figs. 2-4, 6).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 9829710 B1 (“Newell”) in view of US 2012/0006992 A1 (“Yanada”), and US 2008/0296697 A1 (“Hsu”) as applied to claim 34, above, and further in view of US 2015/0146301 A1 (“Wong”).
Regarding claim 35, Newell further teaches wherein configuring the circuit to drive each of the first monochromatic emitter array and the second monochromatic emitter array via the interposer comprises configuring the circuit to drive each of the first monochromatic emitter array and the second monochromatic emitter array by addressing common cathodes and anodes (8:48-60; 10:19-38). Newell does not expressly teach wherein the circuit is configured to drive each of the first monochromatic emitter array and the second monochromatic emitter array in sequence by sequentially addressing common cathodes and anodes. However, Wong teaches driving red, green, and blue light in sequence by sequentially providing each color of light ([31]). The suggestion to apply the teaching of Wong to the combination of Newell and Fleck is present as all teach using monochromatic light sources (including red, green, and blue) in a head mounted display. The motivation is to reduce complexity of implementation of a color display. Note that field sequential display is a well-known technique in the display art. Thus, before the effective filing date of the current application, the combination of Newell, Yanada, Hsu, and Wong would have rendered obvious, to one of ordinary skill in the art, the limitation wherein configuring the circuit to drive each of the first monochromatic emitter array and the second monochromatic emitter array via the interposer comprises configuring the circuit to drive each of the first monochromatic emitter array and the second monochromatic emitter array in sequence by sequentially addressing common cathodes and anodes.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicant’s arguments do not apply in view of the newly cited secondary references of Yanada and Hsu.
Applicant’s arguments regarding the Official Notice are moot because the rejection of claim 30 as being unpatentable over Fleck and Official Notice is no longer relied upon. Nonetheless, it is noted that Applicant did not adequately traverse the Official Notice by specifically pointing out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. In other words, Applicant provided no statement as to why an ASIC would not be considered common knowledge in the art of electronics. “If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained.” MPEP 2144.03(C). In other words, documentary evidence is not required at the initial invocation of Official Notice, but only after an adequate traversal. Hence, a citation of a lack of documentary evidence cannot itself be the basis of an adequate traversal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gene W Lee/Primary Examiner, Art Unit 2692